Citation Nr: 1401662	
Decision Date: 01/13/14    Archive Date: 01/31/14	

DOCKET NO.  06-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic stress disorder for the period from September 23, 2005 to April 24, 2006?

2.  What initial evaluation is warranted for posttraumatic stress disorder for the period from April 25, 2006 to March 31, 2010?

3.  What initial evaluation is warranted for posttraumatic stress disorder from April 1, 2010?

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 1968.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of the February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted entitlement to service connection and a 10 percent evaluation for posttraumatic stress disorder effective from September 23, 2005.  The Veteran subsequently voiced his disagreement with that award of benefits, and submitted additional evidence in support of his claim.  

In an October 2006 rating decision VA awarded a 30 percent evaluation for posttraumatic stress disorder, effective September 23, 2005.  The Veteran again voiced his dissatisfaction with that award of benefits.  

In a May 2007 rating decision the RO denied entitlement to a total disability rating based upon individual unemployability.  The Veteran subsequently expressed his dissatisfaction with that denial of benefits.  

In August 2010, the Board denied entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.  At that same time, the Board remanded the issue of entitlement to a total disability rating based upon individual unemployability for the issuance of a Statement of the Case.  The appellant appealed.

In March 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a March 2011 Joint Motion for Remand.  

The Board, in a subsequent decision of August 2011, denied entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder for the period from September 23, 2005 to April 24, 2006.  At that same time, the Board awarded an initial rating not to exceed 50 percent for posttraumatic stress disorder for the period extending from April 25, 2006 to March 31, 2010.  Finally, the Board remanded for additional development the issue of what initial evaluation was warranted for posttraumatic stress disorder from April 1, 2010, as well as the issue of entitlement to a total disability rating based upon individual unemployability.  

In a rating decision of November 2011, the RO effectuated the Board's August 2011 decision, awarding a 50 percent evaluation for service-connected posttraumatic stress disorder effective from April 25, 2006.  

In an April 2013 Memorandum Decision the United States Court of Appeals for Veterans Claims (Court) set aside the Board's August 2011 decision and remanded the Veteran's case to the Board for action consistent with the Memorandum Decision.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.  


REMAND

In its April 2013 opinion the Court noted that the Board, in its August 2011 decision, provided two reasons for its negative treatment of a private psychologist's opinion.  The first of those reasons was that the opinion in question was not received until June 2011, while the second was that the opinion appeared to assess the Veteran's status as of the day of the telephone interview upon which the opinion was based.  According to the Court, regarding the first of those reasons, it was unclear why the Board deemed the date of receipt of the private psychologist's opinion to be relevant, in particular, since the date did not appear remarkable in any way, except insofar as it was after the period at issue on appeal.  The Court noted that, because a retrospective medical opinion could be used to establish the severity of a Veteran's past symptoms for the purpose of assigning a disability evaluation, the fact that the psychologist prepared his opinion in May 2011 and VA received it in June 2011 did nothing to diminish its probity.  This was particularly the case given the fact that the psychologist's retrospective medical opinion was expressly based on a complete review of the Veteran's claims file, including the same contemporaneous VA medical records and examination reports which the Board found to be of great probative weight.  Accordingly, in the opinion of the Court, the Board's failure to recognize the inherent probity of the private psychologist's retrospective medical opinion on the issue of the Veteran's past disability level, as well as the Board's failure to provide any cognizable explanation as to why the date of receipt of that opinion was significant to the analysis of the opinion's probative value, frustrated judicial review and rendered inadequate the Board's statement of reasons or bases for discounting that psychologist's opinion.  

Finally, the Court found that the Board failed to adequately explain its second reason for dismissing the psychologist's opinion, that is, that the opinion only addressed the Veteran's posttraumatic stress disorder symptomatology at the time of the aforementioned telephone interview in May 2011.  The Court held that the Board failed to explain how it reached that conclusion, and even a cursory review of the opinion casts serious doubt on the Board's determination.  According to the Court, and contrary to the Board's statement, the private psychologist's opinion appeared to contain more than just an evaluation of the Veteran's current psychiatric symptoms.  Rather, it also contained a detailed retrospective assessment of the Veteran's symptoms prior to May 2011.  Under the circumstances, the Board's failure to consider this potentially favorable evidence, or to provide sufficient reasons for discounting that evidence, constituted error.  

In addition to the above, in August 2013 correspondence the Veteran's attorney indicated that, in July 2013, he submitted a copy of a May 2013 VA compensation examination in support of the assignment of a 70 percent evaluation for posttraumatic stress disorder, as well as the assignment of a total disability rating based upon individual unemployability.  While a review of the claims folder shows that a psychiatric examination was ordered at the time of the Board's August 2011 remand, no such examination report is, at this time, a part of the Veteran's claims folder.  Nor is such an examination presently contained in the Veteran's Virtual VA or Veterans Benefits Management System electronic files.  Under the circumstances, the Board will attempt to obtain a copy of that examination, or, if such a copy is unavailable, afford the Veteran a new VA psychiatric examination.  

Finally, at the time of the Board's prior remand in August 2010, it was requested that the RO issue a Statement of the Case on the issue of entitlement to a total disability rating based upon individual unemployability.  See Manlicon v. West, 12 Vet. App. 242 (1999).  However, a review of the Veteran's claims folder would appear to indicate that no such Statement of the Case has yet been issued.  Nor is such a Statement of the Case contained in the Veteran's Virtual VA or Veterans Benefits Management System electronic files.  Accordingly, the Board will once again attempt to have the RO issue a Statement of the Case on the issue of entitlement to a total disability rating based upon individual unemployability.

Under the circumstances, and in light of the aforementioned, the case is once again REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records subsequent to March 2010 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain the federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2.  The RO should then attempt to obtain the May 2013 VA psychiatric examination report referenced in the attorney's August 2013 correspondence.  Should that attempt prove unsuccessful, the Veteran should be afforded joint VA psychiatric and psychological examinations in order to more accurately determine the severity of his service-connected posttraumatic stress disorder, and the impact of his various service-connected conditions on his employability.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

3.  Following receipt of the aforementioned May 2013 VA examination report, or, should an examination prove necessary, a combined VA psychiatric/psychological evaluation, the aforementioned VA psychiatrist/psychologist must conduct a retrospective assessment and specifically address the nature and severity of the Veteran's posttraumatic stress disorder for the period from September 23, 2005 to March 31, 2010.  The VA psychiatrist/psychologist must indicate whether, and if so at what point in time, the Veteran's posttraumatic stress disorder was productive of either occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); occupational and social impairment, with reduced reliability and productivity; OR occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; OR total occupational and social impairment.  If the Veteran's posttraumatic stress disorder was consistently less severe that these descriptions during the term from September 23, 2005 to March 31, 2010, that finding should be so stated and a fully explanatory rationale provided.

The examiner must also offer an opinion as to whether, due solely to the Veteran's various service-connected disabilities (consisting of posttraumatic stress disorder, diabetes mellitus with upper extremity peripheral neuropathy, and erectile dysfunction), and without regard for his education and occupational experience, the Veteran is precluded from all forms of substantially gainful employment.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The RO should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  The RO should then readjudicate the Veteran's claims for respective initial evaluations in excess of 30 percent and 50 percent for posttraumatic stress disorder, as well as his claim for a total disability rating based upon individual unemployability.  Should any benefit sought on appeal remain denied, the Veteran and his attorney must be provided with a Supplemental Statement of the Case which must specifically address the Veteran's claim of entitlement to a total disability rating based upon individual unemployability.  That supplemental statement of the case must contain notice of all relevant action taken on the claims for benefits since April 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  As regards the issue of entitlement to a total disability rating based upon individual unemployability, the Veteran is hereby informed that the Board may exercise appellate jurisdiction only if he perfects an appeal in a timely manner.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



